UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1674


TONY CURTIS BARRINO,

                Plaintiff - Appellant,

          v.

TREASURY OF THE UNITED STATES; UNITED STATES GOVERNMENT,
Administration; TIMOTHY GEITHNER; BARACK OBAMA, President;
ROBERT GIBB; HILLARY RODHAM CLINTON,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:10-cv-00171-RJC)


Submitted:   October 19, 2010             Decided:   October 25, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tony Curtis Barrino, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tony   C.   Barrino         appeals   the    district    court’s    order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).              We have reviewed the record and find

that   this    appeal     is   frivolous.           Accordingly,      we    dismiss   the

appeal for the reasons stated by the district court.                         Barrino v.

Treasury of the United States, No. 3:10-cv-00171-RJC (W.D.N.C.

filed Apr. 19, 2010 & entered Apr. 20, 2010).                       We dispense with

oral   argument      because        the    facts     and   legal    contentions       are

adequately     presented       in    the     materials     before     the    court    and

argument would not aid the decisional process.

                                                                              DISMISSED




                                             2